July 1, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         JESSICA BRIONES, Appellant

NO. 14-12-01125-CV                          V.

               BRAZOS BEND VILLA APARTMENTS, Appellee
                   ________________________________

        This cause, an appeal from the judgment in favor of appellee, Brazos Bend
Villa Apartments, signed September 14, 2012, was heard on the transcript of the
record.

      We have inspected the record and find the trial court erred by ordering that
appellee, Brazos Bend Villa Apartments, recover court costs and attorney’s fees
from appellant, Jessica Briones. We therefore order that portion of the judgment of
the court below REVERSED and RENDER judgment that appellee, Brazos Bend
Villa Apartments, take nothing on its request for attorney’s fees and court costs.

      The record further shows that we lack jurisdiction over appellant, Jessica
Briones’s, appeal from the portion of the judgment awarding possession of the
premises to appellee, Brazos Bend Villa Apartments. We therefore order that
portion of the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Brazos Bend Villa Apartments.

      We further order this decision certified below for observance.